Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As stated previously in the 7/11/22 Requirement for Restriction: “ It is noted that the preliminary amendment dated May 8, 2020 contains claims listed as withdrawn although no previous restrictions have been issued in this application. The examiner has interpreted this as an error and considered all current claims (claims 1-15 and 28-40) in the application to be pending for the purposes of this restriction.”
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1—10 and 36-38 in the reply filed on 8/29/22 is acknowledged.
Claims 11-15, 28-35 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.  Claims 16-27 and 41-44 had been previously canceled by Applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al (US 2011/0154861; hereafter Kishimoto).
Claim 1: Kishimoto teaches a method for making a thin film device (see, for example, abstract, [0002], [0019], Fig 6, claim 1, claim 7), comprising 
applying at least one metal film (11 or subset thereof) to a convex surface of a glass substrate at a first temperature (such as ~130oC) to form the thin film device, and cooling the thin film device to a second temperature (service temperature, such as room temperature) (See, for example, [0011], [0013], [0059], [0067] [0080-81].
Claim 2: Kishimoto further teaches wherein the at least one metal film is chosen from silicon oxide and other metal oxides such as Zr, Ti, Nb, (see, for example, [0064], [0074], [0080-0081]).
Claim 3: Kishimoto further teaches wherein the at least one metal film has a thickness of 1,000 Å or 2,000 Å ( or 3,000 Å taken collectively) (See, for example, [0080]).  
Claims 5-6: Kishimoto further teaches wherein the glass substrate has a thickness of 0.4 mm (See, for example, [0072, 0078]).
Claim 7: Kishimoto further teaches wherein the glass substrate is substantially dome-shaped or bowl-shaped (see, for example, abstract, Fig 2-6, [0011], [0013], [0059], [0067], [0072+73] [0080-81]; wherein the glass substrates are disk shaped and thermally slumped / warped in a jig resulting in a convex / concave, dome / bowl structure depending on perspective).
Claim 8: Kishimoto further teaches wherein the glass substrate has a substantially constant thickness over a length and width of the glass substrate (see, for examples, Figures, [0072], [0078], disk-shaped glass substrates “ABC” from Nippon diameter 200mm, thickness 0.4 mm).
Claim 9: Kishimoto further teaches wherein first temperature is ~150° C. and wherein the second temperature is room temperature (20-22° C) (See, for example, [0011], [0080-81]).
Claim 10: Kishimoto further teaches wherein the at least one metal film and the glass substrate have different coefficients of thermal expansion over a temperature ranging from the first temperature to the second temperature (See, for example, [0015], [0035-36]). 
Claim 36: Kishimoto further teaches a method of forming a thin film device (see, for example, abstract, [0002], [0019], Fig 6, claim 1, claim 7) comprising: 
supporting a glass sheet having a thickness of 0.4 mm comprising a concavity on a flat reference surface in an orientation such that the glass sheet is dome shaped relative to the flat reference surface; and depositing a thin film material on a dome side of the glass sheet (See, for example, Figures, [0011], [0013], [0059], [0067] [0080-81]). Kishimoto additionally has taught the glass sheet is dome shaped, deposition is performed via sputtering or vapor deposition, spin coating, and film formation from a source above the receiving surface; thus if performing deposition on the convex surface the disk-shaped glass substrate would have been oriented with the convex surface upward (dome shaped) for it to receive the coating without the supporting surface shielding any portion of the convex surfaces thereof (See, for example, Fig 2, rejections of claims 1, 7 above, [0015], [0058]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Morita et al (JP 07102368; hereafter Morita).
Claims 37-38: Kishimoto does not explicitly teach the thin film comprises a thin film transistor and removing a portion of the thin film material by photolithography.  Morita teaches a method of making a thin film device comprising applying at least one metal film to a convex surface of a glass substrate held in a domed orientation on a supporting surface similarly in order to prevent warping of the subsequently formed thin film device (see, for example, abstract, Fig 4, [0033-0034]).  Morita teaches thin film transistors are useful in a variety of devices and wherein TFT deposition can benefit from such reduced warpage and wherein such reduced warpage aids in vacuum suctioning the sample and reduction of defocus of exposure for subsequent patterning (Such as by photolithography) used to ultimately process and shape the TFT into the desired structure (see, for example, abstract, [0001-0005] [0013], [0028] [0043-45]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated forming a thin film transistor, including use of photolithographic patterning to etch / remove portions of the applied film material, as the thin film device as TFTs are known to predictably benefit from being formed on pre-stressed convex surfaces of glass substrates to similarly reduce warpage, as they provide multifunctionality in a variety of applications, thus expanding the realm of application, and as photolithography would predictably provide requisite structuring of the deposited TFT film(s).   


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto in view of Morita and Martins et al (US 2010/0090216; hereafter Martins)
Claim 4: Refer to the rejection of claim 1 over Kishimoto and the rejections of claims 37-38 over Kishimoto in view of Morita wherein the thin film being applied is a patterned film of a TFT.  Kishimoto in view of Morita are silent as to patterned widths of such TFT devices therefore they do not explicitly teach the at least one metal thin film having a width ranging from about 1,000 Å to about 10,000 Å.  Martins teaches a method of making a thin film device, further thin film transistors (See, for example, abstract).  Martins teaches wherein layer widths such as channel widths of components of such films are on the order of 1 nm to 106nm, as prepared by conventional lithography and affect the overall sizing of the resulting article application (nano-electronics, microelectronics, etc.)  (See, for example [0158]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a metal thin film width of 1 nm to 106nm (10-107 A) since such sizes are conventionally know, prepared, and desired in the art and tailorable to dictate particular applications and sizing thereof;  although such a width is not explicitly from about 1,000 Å to about 10,000 Å, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a width within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712